



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
    (4) or 486.6(1) or (2) of the
Criminal Code
shall continue. These sections of
the
Criminal Code
provide:

486.4(1)       Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)     any of the
    following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings
    in respect of the offences referred to in paragraph (1)(a) or (b), the
    presiding judge or justice shall

(a)     at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the victim of the right to make an application for the order; and

(b)     on application
    made by the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to
    subsection (2.2), in proceedings in respect of an offence other than an offence
    referred to in subsection (1), if the victim is under the age of 18 years, the
    presiding judge or justice may make an order directing that any information
    that could identify the victim shall not be published in any document or
    broadcast or transmitted in any way.

(2.2) In proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible,
    inform the victim of their right to make an application for the order; and

(b) on application of
    the victim or the prosecutor, make the order.

(3)     In proceedings
    in respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)     An order made
    under this section does not apply in respect of the disclosure of information
    in the course of the administration of justice when it is not the purpose of
    the disclosure to make the information known in the community. 2005, c. 32, s.
    15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25,
    ss. 22,48; 2015, c. 13, s. 18.

486.6(1)       Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in any
    way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    N.H., 2021 ONCA 636

DATE: 20210917

DOCKET: C63612

Simmons, Watt and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

N.H.

Appellant

Margaret Bojanowska, for the appellant

Philippe Cowle, for the respondent

Heard: September 29, 2020 by
    video conference

On appeal from
    the convictions entered on September 23, 2016 by Justice Beth A. Allen
    of the Superior Court of Justice, sitting with a jury and from the sentence
    imposed on April 21, 2017.

ADDENDUM

Introduction

[1]

On November 4, 2020, we released our reasons in this
    matter to the parties only. Because our reasons contained references to
    evidence the appellant applied to adduce at trial under s. 276 of the
Criminal
    Code
and to the trial judges decision dismissing that application, we
    requested submissions from the parties concerning publication of our reasons.
    Among other things, we asked whether the publication ban contained in s. 278.95
[1]
of the
Criminal Code
applies to our reasons and if it does, whether we could make an order
    permitting publication of our reasons as-is,
i.e.
, unredacted, in
    the same form in which they were distributed to the parties.

[2]

The Crown responded to our request and informed
    us that appellants counsel agreed with its response. In essence, the Crown
    submitted that the s. 278.95 publication ban applies to our reasons but
    that this court has, and in this case we should invoke, inherent jurisdiction
    to make an order permitting publication of our reasons as is.

[3]

Prior to this panel determining the issue, two
    other panels of this court requested submissions concerning publication of
    their reasons in other appeals involving the same or similar publication bans. In
    at least one of those matters, the Crown submitted this court has jurisdiction
    under s. 278.95(1)(d)(ii) of the
Criminal Code
to make an order
    permitting publication of unredacted reasons subject to the s. 278.95
    publication ban. Given that submission, we requested further submissions
    concerning the jurisdiction issue.

[4]

Counsel have now clarified that the Crowns
    position is that this court has inherent jurisdiction to make an order
    permitting publication of our reasons as is and should exercise that discretion
    based on the same factors that would guide a trial judge or a justice under s.
    278.95(1)(c) or (d)(ii) of the
Criminal Code
.

[5]

For the reasons that follow, we accept the
    Crowns position and order that our reasons in this matter may be published in
    the form released to the parties on November 4, 2020, subject to the s. 486.4
    publication ban imposed at trial.

The Section
278.95
Criminal
    Code
Publication Bans and Related Provisions

[6]

Section 278.93
    of the
Criminal Code
sets out the procedure for an accused to
    apply for a hearing to determine the admissibility at trial of evidence of
    other sexual activity on the part of the complainant not the subject of the
    charge before the court. Section 278.93(4) specifies that the presiding judge
    or justice may decide to hold an admissibility hearing.
[2]
Section 278.94 prescribes various
    procedural rules relating to any hearing that is ordered, including a
    requirement that the presiding judge or justice give reasons for the admissibility
    determination: s. 278.94(4).
[3]

[7]

Section 278.95
    prohibits publication of: the contents of a s. 278.93 application; the evidence
    or representations made on a s. 278.93 application or at a s. 278.94 hearing;
    and of the decision(s) concerning same, but subject to certain exceptions
    concerning the decision(s) made as set out in s
s.
    278.95(1)(c) and (d)
:

278.95 (1) A person shall not
    publish in any document, or broadcast or transmit in any way, any of the
    following:

(a) the contents of an application
    made under subsection 278.93;

(b) any evidence taken, the
    information given and the representations made at an application under section
    278.93 or at a hearing under section 278.94;

(c)
the
    decision of a judge or justice under subsection 278.93(4), unless the judge or
    justice, after taking into account the complainants right of privacy and the
    interests of justice, orders that the decision may be published, broadcast or
    transmitted
; and

(d)
the
    determination made and the reasons provided under subsection 278.94 (4) unless
;

(i) that determination is that
    evidence is admissible, or

(ii)
the judge
    or justice, after taking into account the complainants right of privacy and
    the interests of justice, orders that the determination and reasons may be
    published, broadcast or transmitted
. [Emphasis added.]

The Crowns Position

[8]

In essence, the
    Crown submits:

·

the s. 278.95
    publication ban applies to our reasons;

·

the authority
    to make an order permitting publication under s
s.
    278.95(1)(c) and/or (d)(ii) is restricted to the judge who made the decision
    under s. 278.93 or 278.94 as the case may be; and

·

this court has,
    and in this case should invoke its inherent jurisdiction to make an order
    permitting publication of its reasons in the same form in which they were
    distributed to the parties.

(i)

The s. 278.95
publication
ban applies to our reasons

[9]

In brief, the Crown
    submits that the s. 278.95 publication ban applies to our reasons and that neither
    of the exceptions to the application of the ban set out in
ss. 278.95(1)(c) and (d) apply. That is: i) the evidence sought to
    be adduced in the court below was not admitted; and ii) the judge in the court
    below did not make an order permitting publication, broadcast or transmission
    of her decision. In fact, there was no discussion in the court below concerning
    whether the ban should apply.

[10]

The Crown is not aware of any provisions that
    would limit or restrict the duration or operation of the ban but submits s.
    278.95 should not be interpreted to impose such limits or restrictions, as a
    restrictive interpretation would defeat its purpose. The purpose of s. 278.95
    can be gleaned by analogy to similar publication bans and by reference to the
    statutory context. In
Canadian Newspapers Co. v. Canada (Attorney
    General),
[1988] 2 S.C.R. 122, at pp. 129-32, the Supreme Court of Canada
    discussed the purpose of s. 486.4 publication bans, which protect the identity of
    complainants in prosecutions for sexual offences. Broadly speaking, the Court
    recognized that the purpose of the publication ban was to foster complaints
    from victims of sexual assault by protecting them from the trauma of
    wide-spread publication, which could result in embarrassment and humiliation.

[11]

The Crown notes that those same important
    objectives underlie the statutory framework surrounding applications to lead
    evidence of extrinsic sexual activity. In ss. 276(3)(b),(f), and (g), Parliament
    expressly lays out the objectives of encouraging reporting and protecting the
    dignity and privacy of complainants as factors that the court must consider in determining
    whether the evidence of extrinsic sexual is admissible. As highlighted in
Canadian
    Newspapers
, at pp. 131-33, legislation aimed at protecting a complainants
    privacy rights must be robust, as temporary protection is effectively no
    protection at all.

[12]

Finally, the Crown submits that the existence of
    a s. 486.4 publication ban does not affect whether the s. 278.95 ban applies.
    The scope of the bans and the protected interests under them are different.
    Whether a s. 486.4 ban is in place, a complainant may, or may not, wish the
    details of the evidence presented on a s. 276 application to remain
    private.

(ii)

Subsections 278.95(1)(c) and (d)(ii) do not
    provide this court with authority to permit publication of our reasons

[13]

The Crown submits that the authority to make an
    order pursuant to ss. 278.95(1)(c) or (d)(ii) is restricted to the judge
    who made the decision under ss.
278.93 or

278.94. Subsections 278.95(1)(c) and (1)(d) both refer to the judge
    or justice (as opposed to a judge or justice), suggesting that the authority
    is granted specifically to the judge who made the decision. The French text
    supports this interpretation, referring to le juge ou le juge de paix. Read
    on its face,
no language in
s. 278.95 purports to create any power exercisable by a reviewing
    court.

(iii)

This court has, and should invoke in this case its inherent jurisdiction
    to make an order permitting publication of its reasons as-is

[14]

The Crown acknowledges that it may be possible
    for this court to access the trial courts power to make an order under s.
    278.95 through s. 13(2) of the
Courts of Justice Act
, R.S.O. 1990, c.
    C.43 (the 
CJA
),
[4]
or to find jurisdiction to make an order permitting publication through the
    combined operation of s. 683(3) of the
Criminal Code
and s. 134 of the
CJA
.
[5]

[6]
However, the Crown submits
    both of those options present challenges. In any event, the Crown submits this
    court has inherent jurisdiction to make an order permitting publication of its
    reasons as is. As will be discussed further below, the Crown relies on several
    cases holding that a court has inherent jurisdiction to control its own records
    in support of that proposition. Further, taking account of the statutory
    factors that would guide trial judges making the same decision under ss.
    278.95(c) or (d), the Crown submits this court should make an order permitting
    publication of its reasons in this case for four reasons:

·

the complainant is comfortable with this courts
    decision being published as is;

·

the complainants privacy remains protected
    through the s. 486.4 publication ban, which will remain in place;

·

on the particular facts of this case, the
    privacy rights at issue are already lessened, because the evidence at issue on
    the s. 276 application came out at trial despite the trial judges ruling; and

·

the development of the jurisprudence surrounding
    s. 276 applications and evidence of extrinsic sexual activity will benefit from
    the publication of this courts decision as is.

Discussion

(1)

This court has inherent jurisdiction to permit publication of its
    reasons as is

[15]

Assuming that we cannot authorize publication,
    broadcast or transmission of our reasons under ss. 278.95(1)(c) or (d)(ii) of
    the
Criminal Code
, we are satisfied that, in any event, we have inherent
    jurisdiction to do so.

[16]

In support of its position that this court has
    inherent jurisdiction to order that its judgment be published unedited and
    effectively override the s. 276.3 publication ban, the Crown initially relied
    on this courts decisions in
Re Joudrie
(1997), 100 O.A.C. 25 and
R. v. A.B.
(1997), 33 O.R. (3d) 321 in which this court lifted
    publication bans imposed at trial under ss. 486(3) and (4) of the
Criminal
    Code
. Although this court did not discuss its jurisdiction in those cases,
    the Crown submitted that, by implication, it relied on its inherent
    jurisdiction to control its own records.

[17]

In our view, those cases appear to be premised
    on a courts inherent jurisdiction to vary or revoke an order made at trial
    where the circumstances that were present at the time the order was made have
    materially changed. The Crown has subsequently clarified
[7]
that it relies on a general
    line of cases establishing a courts authority to control its own records.

[18]

Those cases are:
R. v. Garofoli
, [1990]
    2 S.C.R. 1421, at p. 1457;
Vickery v. Nova Scotia Supreme Court
    (Prothonotary)
, [1991] 1 S.C.R. 671, at pp. 681-83;
R. v.
    Bernardo
, [1995] O.J. No. 1472 (Gen. Div.), at paras. 13, 112-28, leave to
    appeal refused, [1995] S.C.C.A. No. 250, further appeal dismissed for lack of
    jurisdiction, (1998) 122 C.C.C. (3d) 475 (Ont. C.A.); and
R. v. Canadian
    Broadcasting Corp.
, 2010 ONCA 726, 102 O.R. (3d) 673.

[19]

None of the above-noted cases dealt with a
    reviewing courts power to lift a statutory publication ban. However, they all
    dealt with public access to court records and affirmed the supervisory power a
    court holds over access to its records. Further,
Vickery
relied on
A.G.
    (Nova Scotia) v. MacIntyre
, [1982] 1 S.C.R. 175, in which the Supreme
    Court clearly stated, at p. 189, Undoubtedly every court has a supervisory and
    protecting power over its own records.

[20]

The records at issue in the cases upon which the
    Crown relied include exhibits at a criminal trial or preliminary inquiry
    (transcripts of an alleged confession after an accused was acquitted:
Vickery
;
    explicit recordings of violent crime:
Bernardo
; preliminary inquiry exhibits:
CBC
; search warrants and the information to obtain based on which they
    were issued:
MacIntyre
; and affidavits, upon which the police relied
    to obtain wiretaps:
Garofoli
).

[21]

Here, the court record at issue is this courts
    reasons for decision, which include reference to the reasons of the court below
     the object of a s. 278.95 statutory publication ban. However, if this court
    has supervisory and protective powers over externally filed court records, it
    must follow that it has at least the same or greater powers over its own
    reasons.

[22]

Moreover, given that s. 278.95 is silent on the
    powers of a reviewing court, whatever inherent jurisdiction this court
    possesses necessarily survives, as it has not been displaced by clear and
    precise statutory language:
Canada (Attorney General) v. Fontaine
,
    2017 SCC 47, [2017] 2 S.C.R. 205, at para. 33;
R. v. Adams
,
    [1995] 4 S.C.R. 707, at para. 28.

[23]

Undoubtedly, the tests enunciated in the early
    cases for restricting public access to court records have been superseded by
    the Dagenais/Mentuck test: see
Dagenais v. Canadian Broadcasting Corp.,
[1994] 3 S.C.R. 835;
R. v. Mentuck
, 2001 SCC
    76, [2001] 3 S.C.R. 442
. However, what is at issue in this
    case is not restricting public access. Rather, the issue is whether statutorily
    restricted public access to this courts reasons should be expanded.

[24]

Accepting that this court has inherent
    jurisdiction over its own records, we conclude that it can exercise its discretion
    concerning publication, based on the same factors that the court below is
    entitled to permit publication of its reasons. It makes sense that this courts
    discretion should be exercised in a manner that accords with the framework of
    the statutory publication ban.

[25]

We also accept the Crowns submission that this
    courts discretion extends to permitting publication of any portion of the
    reasons of the court below that refer to the content of the underlying
    application and the evidence and representations made in relation to it or at a
    hearing. That is consistent with a purposive interpretation of s. 278.95(1). To
    hold otherwise would make the discretion to permit publication conferred in
    that section, and by extension this courts inherent jurisdiction to do so,
    meaningless.

(2)

This court should permit publication of its reasons as is in this
    case

[26]

In this case, there was no discussion in the
    court below concerning whether the mandatory s. 278.95 publication ban should
    be lifted under s. 278.95(1)(c). The mandatory ban therefore applied by
    statute. The question of what, if any, deference is owed to the court below
    does not arise.

[27]

On appeal, the Crown asks that this court
    exercise its discretion to publish its reasons. It notes that the complainant
    is comfortable with that result and the complainants identity will in any
    event be protected by the s. 486.4 publication ban, which will remain in place.
    Equally important, the development of the jurisprudence surrounding s. 276
    applications and evidence of extrinsic sexual activity will benefit from the
    publication of this courts decision as is.

[28]

We accept the Crowns submissions as supporting
    the order it seeks. They take proper account of both the complainants privacy
    right and the interests of justice, the relevant factors under s. 278.95(1)(c)
    of the
Criminal Code
.

Disposition

[29]

Based on the foregoing reasons, we order that,
    despite the s. 278.95 publication ban, our reasons in this matter may be
    published in the form released to the parties on November 4, 2020, subject to
    the s. 486.4 publication ban imposed at trial.

Janet
    Simmons J.A.

David
    Watt J.A.

L.B.
    Roberts J.A.


Appendix A

English Version

Evidence of complainants sexual
    activity

276 (1)
In proceedings in respect of an offence under section 151, 152,
    153, 153.1 or 155, subsection 160(2) or (3) or section 170, 171, 172, 173, 271,
    272 or 273, evidence that the complainant has engaged in sexual activity,
    whether with the accused or with any other person, is not admissible to support
    an inference that, by reason of the sexual nature of that activity, the
    complainant

(a)
is more likely to have consented to the sexual activity that forms
    the subject-matter of the charge; or

(b)
is less worthy of belief.

Conditions for admissibility

(2)
In proceedings in respect of an offence referred to in subsection (1), evidence
    shall not be adduced by or on behalf of the accused that the complainant has
    engaged in sexual activity other than the sexual activity that forms the
    subject-matter of the charge, whether with the accused or with any other
    person, unless the judge, provincial court judge or justice determines, in
    accordance with the procedures set out in sections 278.93 and 278.94, that the
    evidence

(a)
is not being adduced for the purpose of supporting an inference
    described in subsection (1);

(b)
is relevant to an issue at trial; and

(c)
is of specific instances of sexual activity; and

(d)
has significant probative value that is not substantially
    outweighed by the danger of prejudice to the proper administration of justice.

Factors that judge must consider

(3)
In determining whether evidence is admissible under subsection (2), the judge,
    provincial court judge or justice shall take into account

(a)
the interests of justice, including the right of the accused to
    make a full answer and defence;

(b)
societys interest in encouraging the reporting of sexual assault
    offences;

(c)
whether there is a reasonable prospect that the evidence will
    assist in arriving at a just determination in the case;

(d)
the need to remove from the fact-finding process any discriminatory
    belief or bias;

(e)
the risk that the evidence may unduly arouse sentiments of prejudice,
    sympathy or hostility in the jury;

(f)
the potential prejudice to the complainants personal dignity and
    right of privacy;

(g)
the right of the complainant and of every individual to personal
    security and to the full protection and benefit of the law; and

(h)
any other factor that the judge, provincial court judge or justice
    considers relevant.

Interpretation

(4)
For the purpose of this section,
sexual activity
includes any communication made for a sexual purpose or whose content is of a
    sexual nature.



Application for hearing  sections
    276 and 278.92

278.93 (1)
Application may be made to the judge, provincial court judge or
    justice by or on behalf of the accused for a hearing under section 278.94 to
    determine whether evidence is admissible under subsection 276(2) or 278.92(2).

Form and content of application

(2)
An application referred to in subsection (1) must be made in writing, setting
    out detailed particulars of the evidence that the accused seeks to adduce and
    the relevance of that evidence to an issue at trial, and a copy of the
    application must be given to the prosecutor and to the clerk of the court.

Jury and public excluded

(3)
The judge, provincial court judge or justice shall consider the application
    with the jury and the public excluded.

Judge may decide to hold hearing

(4)
If the judge, provincial court judge or justice is satisfied that the
    application was made in accordance with subsection (2), that a copy of the
    application was given to the prosecutor and to the clerk of the court at least
    seven days previously, or any shorter interval that the judge, provincial court
    judge or justice may allow in the interests of justice and that the evidence
    sought to be adduced is capable of being admissible under subsection 276(2),
    the judge, provincial court judge or justice shall grant the application and
    hold a hearing under section 278.94 to determine whether the evidence is
    admissible under subsection 276(2) or 278.92(2).

Hearing  jury and public excluded

278.94 (1)
The jury and the public shall be excluded from a hearing to
    determine whether evidence is admissible under subsection 276(2) or 278.92(2).

Complainant not compellable

(2)
The complainant is not a compellable witness at the hearing but may appear and
    make submissions.

Right to counsel

(3)
The judge shall, as soon as feasible, inform the complainant who participates
    in the hearing of their right to be represented by counsel.

Judges determination and reasons

(4)
At the conclusion of the hearing, the judge, provincial court judge or justice
    shall determine whether the evidence, or any part of it, is admissible under
    subsection 276(2) or 278.92(2) and shall provide reasons for that
    determination, and

(a)
if not all of the evidence is to be admitted, the reasons must
    state the part of the evidence that is to be admitted;

(b)
the reasons must state the factors referred to in subsection 276(3)
    or 278.92(3) that affected the determination; and

(c)
if all or any part of the evidence is to be admitted, the reasons
    must state the manner in which that evidence is expected to be relevant to an
    issue at trial.

Record of reasons

(5)
The reasons provided under subsection (4) shall be entered in the record of the
    proceedings or, if the proceedings are not recorded, shall be provided in
    writing.

Publication prohibited

278.95 (1)
A person shall not publish in any document, or broadcast or
    transmit in any way, any of the following:

(a)
the contents of an application made under subsection 278.93;

(b)
any evidence taken, the information given and the representations
    made at an application under section 278.93 or at a hearing under section
    278.94;

(c)
the decision of a judge or justice under subsection 278.93(4),
    unless the judge or justice, after taking into account the complainants right
    of privacy and the interests of justice, orders that the decision may be
    published, broadcast or transmitted; and

(d)
the determination made and the reasons provided under subsection
    278.94(4), unless

(i)
that determination is that evidence is admissible, or

(ii)
the judge or justice, after taking into account the complainants
    right of privacy and the interests of justice, orders that the determination
    and reasons may be published, broadcast or transmitted.

Offence

(2)
Every person who contravenes subsection (1) is guilty of an offence punishable
    on summary conviction.



Order restricting
    publication  sexual offences

486.4 (1)
Subject to subsection (2), the presiding
    judge or justice may make an order directing that any information that could
    identify the victim or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)
any of
the
following offences:

(i)
an offence under section 151, 152, 153,
    153.1, 155, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173, 213, 271,
    272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346
    or 347, or

(ii)
any offence under this Act, as it read
    from time to time before the day on which this subparagraph comes into force,
    if the conduct alleged would be an offence referred to in subparagraph (i) if
    it occurred on or after that day; or

(b)
two
or
more offences being dealt with in the same proceeding, at
    least one of which is an offence referred to in paragraph (a).

Mandatory order on application

(2)
In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)
at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)
on
application
made by the victim, the prosecutor or any such witness,
    make the order.

Victim under 18  other
    offences

(2.1)
Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

Mandatory order on application

(2.2)
In proceedings in respect of an offence
    other than an offence referred to in subsection (1), if the victim is under the
    age of 18 years, the presiding judge or justice shall

(a)
as soon as feasible, inform the victim of
    their right to make an application for the order;
and

(b)
on
application
of the victim or the prosecutor, make the order.

Child pornography

(3)
In proceedings in respect of an offence
    under section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

Limitation

(4)
An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.


Version française

Preuve concernant le comportement
    sexuel du plaignant

276 (1)
Dans les poursuites pour une infraction
    prévue aux articles 151, 152, 153, 153.1 ou 155, aux paragraphes 160(2) ou (3)
    ou aux articles 170, 171, 172, 173, 271, 272 ou 273, la preuve de ce que le
    plaignant a eu une activité sexuelle avec laccusé ou un tiers est inadmissible
    pour permettre de déduire du caractère sexuel de cette activité quil est :

a)
soit plus susceptible davoir consenti à
    lactivité à lorigine de laccusation;

b)
soit moins digne de foi.

Conditions de ladmissibilité

(2)
Dans les poursuites visées au paragraphe
    (1), laccusé ou son représentant ne peut présenter de preuve de ce que le
    plaignant a eu une activité sexuelle autre que celle à lorigine de laccusation
    sauf si le juge, le juge de la cour provinciale ou le juge de paix décide,
    conformément aux articles 278.93 et 278.94, à la fois:

a)
que cette preuve nest pas présentée afin
    de permettre les déductions visées au paragraphe (1);

b)
que cette preuve est en rapport avec un
    élément de la cause;

c)
que cette preuve porte sur des cas
    particuliers dactivité sexuelle;

d)
que le risque deffet préjudiciable à la
    bonne administration de la justice de cette preuve ne lemporte pas
    sensiblement sur sa valeur probante.

Facteurs à considérer

(3)
Pour décider si la preuve est admissible
    au titre du paragraphe (2), le juge, le juge de la cour provinciale ou le juge
    de paix prend en considération:

a)
lintérêt de la justice, y compris le
    droit de laccusé à une défense pleine et entière;

b)
lintérêt de la société à encourager la
    dénonciation des agressions sexuelles;

c)
la possibilité, dans de bonnes conditions,
    de parvenir, grâce à elle, à une décision juste;

d)
le besoin décarter de la procédure de
    recherche des faits toute opinion ou préjugé discriminatoire;

e)
le risque de susciter abusivement, chez le
    jury, des préjugés, de la sympathie ou de lhostilité;

f)
le risque datteinte à la dignité du
    plaignant et à son droit à la vie privée;

g)
le droit du plaignant et de chacun à la
    sécurité de leur personne, ainsi quà la plénitude de la protection et du
    bénéfice de la loi;

h)
tout autre facteur quil estime applicable
    en lespèce.

Précision

(4)
Il est entendu que, pour lapplication du
    présent article,
activité sexuelle
sentend notamment de toute communication
    à des fins dordre sexuel ou dont le contenu est de nature sexuelle.



Demande daudience : articles 276 et
    278.92

278.93 (1)
Laccusé ou son représentant peut demander
    au juge, au juge de la cour provinciale ou au juge de paix de tenir une
    audience conformément à larticle 278.94 en vue de décider si la preuve est
    admissible au titre des paragraphes 276(2) ou 278.92(2).

Forme et contenu

(2)
La demande daudience est formulée par
    écrit et énonce toutes précisions utiles au sujet de la preuve en cause et le
    rapport de celle-ci avec un élément de la cause; une copie en est expédiée au
    poursuivant et au greffier du tribunal.


Exclusion du jury et du public

(3)
Le jury et le public sont exclus de
    laudition de la demande.

Audience

(4)
Une fois convaincu que la demande a été
    établie conformément au paragraphe (2), quune copie en a été expédiée au
    poursuivant et au greffier du tribunal au moins sept jours auparavant, ou dans
    le délai inférieur autorisé par lui dans lintérêt de la justice, et quil y a
    des possibilités que la preuve en cause soit admissible, le juge, le juge de la
    cour provinciale ou le juge de paix accorde la demande et tient une audience
    pour décider de ladmissibilité de la preuve au titre des paragraphes 276(2) ou
    278.92(2).

Audience  exclusion du jury et du
    public

278.94 (1)
Le jury et le public sont exclus de
    laudience tenue pour décider de ladmissibilité de la preuve au titre des
    paragraphes 276(2) ou 278.92(2).

Non-contraignabilité

(2)
Le plaignant peut comparaître et présenter
    ses arguments à laudience, mais ne peut être contraint à témoigner.

Droit à un avocat

(3)
Le juge est tenu daviser dans les
    meilleurs délais le plaignant qui participe à laudience de son droit dêtre
    représenté par un avocat.

Motifs

(4)
Le juge, le juge de la cour provinciale ou
    le juge de paix rend une décision, quil est tenu de motiver, à la suite de
    laudience sur ladmissibilité de tout ou partie de la preuve au titre des
    paragraphes 276(2) ou 278.92(2), en précisant les points suivants:

a)
les éléments de la preuve retenus;

b)
ceux des facteurs mentionnés aux
    paragraphes 276(3) ou 278.92(3) ayant fondé sa décision;

c)
la façon dont tout ou partie de la preuve
    à admettre est en rapport avec un élément de la cause.

Forme

(5)
Les motifs de la décision sont à porter
    dans le procès-verbal des débats ou, à défaut, donnés par écrit.

Publication interdite

278.95 (1)
Il est interdit de publier ou de diffuser
    de quelque façon que ce soit le contenu de la demande présentée en vertu de
    larticle 278.93 et tout ce qui a été dit ou déposé à loccasion de cette
    demande ou aux audiences mentionnées à larticle 278.94. Linterdiction vise
    aussi, dune part, la décision rendue sur la demande daudience au titre du
    paragraphe 278.93(4) et, dautre part, la décision et les motifs mentionnés au
    paragraphe 278.94(4), sauf, dans ce dernier cas, si la preuve est déclarée
    admissible ou, dans les deux cas, si le juge ou le juge de paix rend une
    ordonnance autorisant la publication ou la diffusion après avoir pris en
    considération le droit du plaignant à la vie privée et lintérêt de la justice.

Infraction

(2)
Quiconque contrevient au paragraphe (1)
    commet une infraction punissable sur déclaration de culpabilité par procédure
    sommaire.



Ordonnance limitant la
    publication  infractions dordre sexuel

486.4 (1)
Sous réserve du paragraphe (2), le juge
    ou le juge de paix qui préside peut rendre une ordonnance interdisant de
    publier ou de diffuser de quelque façon que ce soit tout renseignement qui
    permettrait détablir lidentité de la victime ou dun témoin dans les
    procédures relatives à:

a)
lune des infractions suivantes:

(i)
une infraction prévue aux articles 151,
    152, 153, 153.1, 155, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173,
    213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281, 286.1, 286.2,
    286.3, 346 ou 347,

(ii)
une infraction prévue par la présente
    loi, dans toute version antérieure à la date dentrée en vigueur du présent
    sous-alinéa, dans le cas où lacte reproché constituerait une infraction visée
    au sous-alinéa (i) sil était commis à cette date ou par la suite;

b)
deux infractions ou plus dans le cadre de
    la même procédure, dont lune est une infraction visée à lalinéa a).

Obligations du juge

(2)
Dans les procédures relatives à des
    infractions visées aux alinéas (1)a) ou b), le juge ou le juge de paix qui
    préside est tenu:

a)
daviser dès que possible les témoins
    âgés de moins de dix-huit ans et la victime de leur droit de demander
    lordonnance;

b)
de rendre lordonnance, si le
    poursuivant, la victime ou lun de ces témoins lui en fait la demande.

Victime de moins de dix-huit ans 
    autres infractions

(2.1)
Sous réserve du paragraphe (2.2), le juge
    ou le juge de paix qui préside peut rendre une ordonnance interdisant de
    publier ou de diffuser de quelque façon que ce soit tout renseignement qui
    permettrait détablir lidentité de la victime âgée de moins de dix-huit ans
    dans les procédures relatives à toute infraction autre que celles visées au
    paragraphe (1).

Obligations du juge

(2.2)
Dans les procédures relatives à toute
    infraction autre que celles visées au paragraphe (1), le juge ou le juge de
    paix qui préside est tenu, si la victime est âgée de moins de dix-huit ans:

a)
daviser dans les meilleurs délais la
    victime de son droit de demander lordonnance;

b)
de rendre lordonnance, si le poursuivant
    ou la victime lui en fait la demande.


Pornographie juvénile

(3)
Dans les procédures relatives à une
    infraction visée à larticle 163.1, le juge ou le juge de paix rend une
    ordonnance interdisant de publier ou de diffuser de quelque façon que ce soit
    tout renseignement qui permettrait détablir lidentité dun témoin âgé de
    moins de dix-huit ans ou dune personne faisant lobjet dune représentation,
    dun écrit ou dun enregistrement qui constitue de la pornographie juvénile au
    sens de cet article.

Restriction

(4)
Les ordonnances rendues en vertu du
    présent article ne sappliquent pas à la communication de renseignements dans
    le cours de ladministration de la justice si la communication ne vise pas à
    renseigner la collectivité.





[1]
Many of the
Criminal Code
provisions referred to in
    this Addendum have been renumbered since the trial. For convenience, we will
    refer to the current section numbers.



[2]

Sections 278.93 and 278.94 also apply to applications and
    hearings regarding the admissibility of records in the accuseds possession
    that relate to a complainant, which are presumptively inadmissible under s.
    278.92.



[3]
All
Criminal Code
provisions referred to in this Addendum
    are set out in full, in both French and English, in Appendix A.



[4]
Section 13(2) of the
CJA
states: A judge of the Court of Appeal is, by
    virtue of his or her office, a judge of the Superior Court of Justice and has
    all the jurisdiction, power and authority of a judge of the Superior Court of
    Justice.



[5]

Section 683(3) of the
Criminal Code
states:

A court of appeal may
    exercise, in relation to proceedings in the court, any powers not mentioned in
    subsection (1) that may be exercised by the court on appeals in civil matters,
    and may issue any process that is necessary to enforce the orders or sentences
    of the court, but no costs shall be allowed to the appellant or respondent on
    the hearing and determination of an appeal or on any proceedings preliminary or
    incidental thereto.

Section 134(1) of the
CJA
states:

Unless
    otherwise provided, a court to which an appeal is taken may,

(a) make
    any order or decision that ought to or could have been made by the court or
    tribunal appealed from;

(b) order a
    new trial;

(c) make
    any other order or decision that is considered just.



[6]

The Crown notes there is precedent for this
    court to impose a publication ban pursuant to s. 134(1) of the
CJA
:
R.
    v. G.M.
, [2000] O.J. No. 5007, at para. 4. (Presumably, this was done in
    conjunction with s. 683(3) of the
Criminal Code
.) Further, the
    Crown notes that a Superior Court judge has inherent jurisdiction to vary or
    lift publication bans pursuant to s. 486.4 after the trial judge has become
functus
    officio
(
R. v. Ireland
(2005), 203 C.C.C. (3d) 443 (Ont. S.C.J.)). As
    noted, under s. 13(2) of the
CJA
, judges of this court have the
    jurisdiction, power and authority of judges of the Superior Court of Justice.



[7]
In our second request for submissions referred to above, we asked
    if this courts inherent jurisdiction to make an order permitting unredacted
    publication of its reasons was confined to situations where there had been a
    material change in circumstances. We asked this question because in
Re
    Joudrie
and
R. v. A.B.
, the complainants asked on appeal
    that publication bans imposed at trial be lifted and the Crown supported their
    requests. In lifting the publication bans, this court had regard to principles
    set out in
R. v. Adams
, [1955] 4 S.C.R. 707. In
Adams
, the
    Supreme Court of Canada held, at para. 30, that, as a general rule, any order
    relating to the conduct of a trial can be varied or revoked if the
    circumstances that were present at the time the order was made have materially
    changed. To be material, the change must relate to a matter that justified the
    order in the first place.


